                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  RONALD WATSON                                       CIVIL ACTION

                    v.                                NO. 17-1049

  LLOYD INDUSTRIES, INC.

                         MEMORANDUM RE: POST-TRIAL MOTIONS

Baylson, J.                                                                   March 19, 2019

        In this civil rights case, Plaintiff Ronald Watson asserts that his former employer, Lloyd

Industries, Inc discriminated against him on the basis of his race when it laid him off in October

2015, in violation of Title VII and 42 U.S.C. § 1981. After a jury verdict in favor of Plaintiffs,

Defendants moved for judgment as a matter of law, a new trial, or remittitur, alleging insufficient

proof to sustain the verdict. This memorandum addresses Defendant’s motion for judgment as a

matter of law and for a new trial.

   I.      Background

        This two-day trial was held in November 2018 after a remarkably quiet pre-trial period

where no motions were filed, at all. All evidence was presented on the first day of trial, and the

second day of trial consisted of closing arguments, jury instructions, jury deliberation and

verdict. The jury deliberated for approximately two hours.

        Plaintiff called five witnesses: William Lloyd, Shaun Mathis, Ronald Watson, Fred

Braker, and Zenetta Ruffin. Defendant called Thomas Prendergast and recalled William Lloyd.

Defendant moved for a directed verdict after an offer of proof had been presented by Plaintiff

regarding the subject of the testimony of Zenetta Ruffin. Defendant contended “that plaintiff has

not met the burden of proof to establish any racial motivation for the dismissal of Mr. Watson.”


                                                  1
(Tr. Day 1 171:5-8.) We summarize the nature of each witness’s testimony below, reviewing the

testimony in the light most favorable to the Plaintiff.

           a. William Lloyd

       William Lloyd, the founder and CEO of Lloyd Industries, was first called as on cross by

Plaintiff. Defendants also called Lloyd later in the trial as a defense witness. Lloyd provided

background on the company which manufactures fire protective products for HVAC systems.

(Tr. Day 1 21:18-22:7.) Lloyd discussed the union contract that Lloyd Industries has with its

employees, including the provision ensuring plant-wide seniority. (Tr. Day 1 22:8-25:23.) He

also addressed the difference between an assembler and a punch press operator, noting that

Watson was categorized as both. (Tr. Day 1 27:9-29:2.)

       Lloyd testified that the Lloyd Industries’ Montgomeryville plant where Watson worked

had few black employees because they did not apply for jobs there, but that in Lloyd Industries’

Florida plant, about eighty percent of the employees were black. (Tr. Day 1 56:16-57:16.) Lloyd

later admitted that only eight of the twenty-five employees at the Florida plant are black. (Tr.

Day 1 208:19-209:2.)

       Lloyd testified that he and Thomas Prendergast, the plant manager, made decisions to lay

off two employees, including Watson, when business got slow. (Tr. Day 1 34:22-35:12.) He

stated, however, that Prendergast was the one who decided to lay off Watson, as it was in the

“discretion of the plant manager to lay off employees whose departments are lacking work.” (Tr.

Day 1 35:13-15; 37:11-23.) Lloyd reviewed employment documents confirming that the only

three black employees in the factory—Shawn Broadnax, Shawn Mathis, and Watson—left the

company between October 26, 2015 and October 30, 2015. (Tr. Day 1 39:1-25.) While Broadnax

and Watson were laid off by Prendergast because of an alleged lack of work, Mathis “resign[ed]



                                                  2
on his own terms.” (Tr. Day 1 39:16-19.) Lloyd stated that the company preferred to lay people

off rather than fire them “so they go collect unemployment,” and contended that the true reason

for Watson’s lay off was that he was a subpar employee and had an alcohol problem (Tr. Day 1

41:14-42:7.)

       With regard to Watson’s record at work, Lloyd testified that he performed assembly work

“poorly.” (Tr. Day 1 34:5-8.) He stated that Watson would come back from lunch with alcohol

on his breath, but admitted that he would permit Watson to operate heavy machinery even when

he had alcohol on his breath. (Tr. Day 1 42:8-44:22.) Lloyd never disciplined Watson for any of

these alleged performance issues, but also testified that the company has a policy of not giving

“writing up” employees. (Tr. Day 1 59:8-60:13.) Lloyd confirmed a statement from his

deposition that he laid off Watson to make room for another white employee who needed to

move into Watson’s department because of medical reasons. (Tr. Day 1 51:3-22.) Like Watson,

Broadnax, the other laid off black employee, had performance issues, according to Lloyd. (Tr.

Day 1 50:18-24.)

       Lloyd testified that a white employee Steve Malloy was hired as an assembler in June

2015, after Watson. (Tr. Day 1 32:5-7.) Despite Malloy having less seniority than Watson, Lloyd

stated that Malloy was an assembler and that Watson could not perform Malloy’s assembler job

“[b]ecause he was a punch-press operator.” (Tr. Day 1 46:16-25; 48:20-22.) He testified that the

assembly work performed by Malloy was different than the assembly work performed by

Watson, although some assembly duties are “easier to learn” than others. (Tr. Day 1 48:1-22.)

           b. Shaun Mathis

       Shaun Mathis, a former Lloyd Industries employee, testified about the work that he did as

an assembler. (Tr. Day 1 68:1-70:5; 75:10-77:1.) He testified that Prendergast was not friendly



                                                3
with black employees: “being as though that there were only three African-American workers in

the shop, from what I noticed, there wasn’t much being done as far as conversation as far as

those three gentlemen, including myself, and everyone else in the shop.” (Tr. Day 1 71:4-8.)

Mathis did say, however, that no one ever said anything to him “of a racial nature… that would

make you uncomfortable” when he was working at Lloyd Industries. (Tr. Day 1 86:14-17.)

       Mathis testified that he was written up once for being late and was unaware of any

company policy prohibiting write-ups. (Tr. Day 1 72:25-73:14.) Mathis eventually resigned after

he requested a more flexible schedule to allow him to look for a second job closer to home, and

was in turn given a reduced schedule. (Tr. Day 1 77:8-78:3.) He testified that other employees

had been given flexibility with their schedules in the past, though he admitted that there were

part-time and full-time employees with varying schedules. (Tr. Day 1 83:18-85:6.)

       Mathis testified that he worked in the same department as Steve Malloy, who started

about a month or two after him. (Tr. Day 1 71:10-16.) He stated that Malloy’s work was subpar:

“a lot of [Malloy’s] work had to be redone…. He would come in maybe two, three times a week

late.” (Tr. Day 1 72:3-14.) Mathis did not observe a relationship between Prendergast and

Malloy. (Tr. Day 1 75:5-9.)

           c. Ronald Watson

       Ronald Watson testified that he was hired by Lloyd to be a punch press operator in the

Lloyd Industries Montgomeryville, Pennsylvania plant in December 2014. (Tr. Day 1 93:22-

94:17.) In his eighth month at Lloyd Industries, he became a member of the union. (Tr. Day 1

96:5-21.) Watson stated that he did assembly work forty percent of the time. (Tr. Day 1 94:21-

25.) When Watson left the job, he was making $13.50 an hour and was working an average of




                                                 4
33.87 hours per week. (Tr. Day 1 99:19-100:1.) Watson testified that he worked less than 40

hours per week because of health issues. (Tr. Day 1 146:14-24.)

       When Watson was hired, he stated that the only other black employee was Broadnax, and

that Mathis was hired after him. (Tr. Day 1 97:9-98:7; 99:5-7.) Watson testified that he never

was written up and that he received compliments from the shop steward on his performance. (Tr.

Day 1 131:1-18.) Watson testified that he had seniority over Steve Malloy and that when Malloy

would come into his work area he had to be shown what to do. (Tr. Day 1 162:10-15.)

       Like Mathis, Watson stated that he never received a comment about his race or

background. (Tr. Day 1 152:18-22.) Watson testified that Prendergast “had an attitude that you

can feel, and he never spoke to me” unless it was a scheduling issue. (Tr. Day 1 130:8-23.)

       The day he was fired, Watson testified

               Tom Prendergast said Ron, can I speak with you, because all this
               was by the time clock. I said yes. I said what’s up. He said I’m
               laying you off. I said what? He said I’m laying you off. I said what
               you laying me off for. He said because I can.

(Tr. Day 1 122:11-15.) After this interaction, Lloyd allegedly told Watson to “take the layoff,

alright?” and Watson testified that “the way [Lloyd] said it, it was so offensive. And he got in my

face. So I just left.” (Tr. Day 1 132:13-15.) Watson admitted that he was “very, very angry” and

that he said a curse word when he was laid off. (Tr. Day 1 148:13, 150:16-19.) Watson stated

that he was upset about the way that he was laid off, and that he would have been fine with being

laid off in a “kind and gentle way.” (Tr. Day 1 151:15-23.)

       After being laid off, Watson signed a grievance form with his union representative, Fred

Braker, but he never heard back about Braker’s investigation into the grievance. (Tr. Day 1

123:8-12.) He then filed a racial discrimination complaint with the Pennsylvania Human Rights

Commission. (Tr. Day 1 134:24-10.)

                                                5
       Watson denied drinking on the job, and stated that he usually clocked out at lunchtime

and ate lunch in his car in the parking lot. (Tr. Day 1 126:10-127:14.) He also contended that he

did not experience any evidence of a slowing down of work, though he admittedly did not have

access to books showing how business was going. (Tr. Day 1 136:12-137:8; 147:9-12.)

       Watson explained the way that the layoff affected his life: “I was distraught. I was

heartbroken. I was very depressed. I went through a period of depression. I felt like I was a loser.

I felt discriminated against. I had no—I wasn’t treated fair. And I felt as though somebody did

something to me that wasn’t valid.” (Tr. Day 1 137:22-138:1.) Watson testified that he collected

unemployment and did temporary jobs for two and a half years until he began his current job as a

punch press operator at Generation Metal in Trevose, Pennsylvania in April 2018. (Tr. Day 1

92:21-92:5; 138:12-15; 139:3-18.) He told the jury that the amount he lost was “$52,247 and

some change.” (Tr. Day 1 139:24-140:5.) Watson confirmed that he did not seek treatment for

any of his alleged emotional damages. (Tr. Day 1 157:21-158:3.)

           d. Fred Braker

       Fred Braker, the business representative of the Sheet Metal Workers’ International

Union, testified that the seniority policy in the union contract at Lloyd Industries is plant-wide.

(Tr. Day 1 103:18-105:14.) Braker testified that he attempted to file a grievance on Watson’s

behalf after he was laid off, but then decided against filing it when he talked to a shop steward

who told Braker that Watson “wasn’t a very god worker, that he didn’t show up a lot and, you

know, came back from lunch smelling bad, I think alcohol” and that he “told Mr. Watson, I said,

you know, maybe you want to take a layoff instead of, you know, getting terminated. At that

point, he said okay.” (Tr. Day 1 106:7-109:9.) The grievance mentioned nothing about race

discrimination. (Tr. Day 1 119:2-8.)



                                                  6
        Braker reviewed an email from nine months after the layoff where he told Prendergast

that Watson was the “lowest seniority. Therefore, there was nothing we could do as to the Lloyd

Industries firing.” (Tr. Day 1 110:18-112:3.) Braker admitted, however, that based upon a

separate document showing that there were four others with less seniority than Watson,

(including Steve Malloy), Watson was not the lowest in seniority. (Tr. Day 1 112:24-113:12.)

               e. Zenetta Ruffin

        Zenetta Ruffin, Watson’s partner of forty years1 testified that she only knew Watson to

drink beer and wine socially (“at home, dinner, social events, parties”), and that he did not come

back from work smelling of alcohol. (Tr. Day 1 175:19-176:20.) Ruffin also testified that the

couple had just bought a house so she had to “rearrange everything to compensate for the job

loss,” including her working extra shifts. (Tr. Day 1 178:6-179:13.) After Watson was laid off,

Ruffin stated he was “sad, depressed, the whole household, the mood was difficult during that

time.” (Id.)

               f. Thomas Prendergast

        The defense called Thomas Prendergast, the plant manager at Lloyd Industries when

Watson was laid off. Prendergast testified that he spoke with Watson when he asked for

equipment or time off, and that occasionally the two would chat in the men’s room (a claim that

Watson denied on rebuttal). (Tr. Day 1 187:5-25.) Prendergast testified that Watson “wasn’t the

greatest employee, he wasn’t a get up and goer, he was a little slow, and he just done his own

thing more or less.” (Tr. Day 1 188:13-15.)




1
 Ruffin was referred to as Watson’s wife throughout trial although the two were never formally
married. (Tr. Day 1 174:6-10.)
                                                7
         Prendergast’s testimony conflicted with Lloyd’s regarding write-ups; Prendergast stated

that the company wrote employees up after they receive a verbal warning. (Tr. Day 1 188:16-

189:10.) He also testified that he laid off Watson because of a “little lull” in work and because

Watson had the least seniority in his department. (Tr. Day 1 190:22-191:2.) Although

Prendergast recognized that the union contract included plant-wide seniority, he stated that it

only applies “if he would put in for another job or deem that he could do the job, but this never

happened in this case.” (Tr. Day 197:25-198:4.)

         With regard to the other two black employees, Prendergast stated that he had “trouble”

with Broadnax and was not sure if Broadnax was laid off because he was low in seniority. (Try.

Day 1 198:22-199:13.) He contended that he never took hours away from Mathis, but that Mathis

himself cut down his hours. (Try. Day 1 200:10-12, 201:5-9.) Prendergast stated that he

consulted with Lloyd when making the lay off decisions. (Tr. Day 1 203:18-24.)

         Prendergast testified that he did not hire Steve Malloy, but that Malloy was hired after

him as an assembler. (Tr. Day 1 201:20-202:5.) According to Prendergast, Malloy was rarely late

and when he was, he would alert management. (Tr. Day 1 202:9-14.)

   II.      Legal Standard

         Defendants move for entry of judgment as a matter of law pursuant to Rule 50, for a new

trial pursuant to Rule 59, or in the alternative, for remittitur. Each of these routes imposes a heavy

burden on Defendants.

         A post-trial motion for judgment as a matter of law under Rule 50(b) “may be granted ‘only

if, viewing the evidence in the light most favorable to the nonmovant and giving it the advantage

of every fair and reasonable inference, there is insufficient evidence from which a jury reasonably

could find liability.’” Mancini v. Northampton Cty., 836 F.3d 308, 314 (3d Cir. 2016) (quoting



                                                  8
Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993)). “Although judgment as

a matter of law should be granted sparingly, a scintilla of evidence is not enough to sustain a verdict

of liability.” Lightning Lube, 4 F.3d at 1166. Where a jury returns a verdict in favor of the plaintiff,

a court must “examine the record in a light most favorable to the plaintiff, giving her the benefit

of all reasonable inferences, even though contrary inferences might reasonably be drawn.” In re

Lemington Home for the Aged, 777 F.3d 620, 626 (3d Cir. 2015) (quoting Dudley v. S. Jersey

Metal, Inc., 555 F.2d 96, 101 (3d Cir.1977)).

           Rule 59 allows a court, after conducting a jury trial, to grant a new trial “for any reason for

which a new trial has heretofore been granted in an action at law in federal court.” Fed. R. Civ. P.

59(a)(1)(A). However, a court, “should do so only when “the great weight of the evidence cuts

against the verdict and ... [ ] a miscarriage of justice would result if the verdict were to stand.”

Leonard v. Stemtech Int’l Inc, 834 F.3d 376, 386 (3d Cir. 2016) (quoting Springer v. Henry, 435

F.3d 268, 274 (3d Cir. 2006)) (alterations original).

    III.      Defendant’s Post-trial Motion

              a. Judgment as a Matter of Law under Rule 50(b)


           Defendant seeks judgment as a matter of law in its favor on the entire verdict. It asserts

that this relief is appropriate “because there was no evidence of record showing that Defendant

unlawfully discriminated against Plaintiff on the grounds of his race.” (Mot. Memo. at 5.)

Defendant argues initially that Plaintiff did not make out a prima facie case because Plaintiff did

not show that he was treated less favorably than similarly situated employees of a different race.

(Id. at 8.) Plaintiff responds that under the plant-wide seniority clause in the union contract (P-

21, Article X(A)), Watson should have been retained because he could perform other work at the




                                                     9
plant. (Resp. at 14.) Plaintiff also asserts that Steve Malloy, a white employee with less seniority

than him, was retained when he was laid off. (Resp. at 16-17.)

       For discrimination lawsuits involving layoffs due to a reduction-in-force, as here, a prima

facie case of discrimination is established by a demonstration that plaintiff “was in the protected

class, he was qualified, he was laid off and other unprotected workers were retained.” Marzano

v. Computer Science Corp. Inc., 91 F.3d 497, 502 (citing Armbruster v. Unisys Corp., 32 F.3d

768, 777 (3d Cir. 1994.) We are more than satisfied that Plaintiff met this standard and made out

a prima facie case. Mancini, 836 F.3d at 314.

       Defendant also contends that Plaintiff has not shown pretext in light of Lloyd and

Prendergast’s testimony that there was a lull in business and their testimony that Watson had

performance issues. (Mot. Memo. at 11.) Plaintiff responds by pointing to the various portions of

testimony where the credibility of the defense witnesses was questionable. (Resp. at 19-24.)

       We must give the evidence all reasonable inferences in favor of Plaintiff. We conclude

that there was ample evidence from which a reasonable jury could conclude that Lloyd

Industries’ proffered reason for laying off Watson—a lull in work—was pretext for racial

discrimination. Mancini, 836 F.3d at 314. Most significantly among the possible reasons is the

fact that there were only three black employees of the factory with over sixty employees and that

all three of these employees were laid off or voluntarily left within the same week. Moreover,

Defendant even notes Lloyd’s testimony that “were Plaintiff a stellar employee, he would be

working at the Montgomeryville plant this very day.” (Id. at 14.)

       The Court must also note that Mr. Prendergast had an aggressive, somewhat hostile,

manner when he testified, which is not reflected in the transcript, that may have warranted the




                                                 10
jury to disbelieve his testimony and to make the verdict and award the amount of punitive

damages that jury found.

           Defendant’s motion for judgment as a matter of law with regards to the damage award is

reserved for additional briefing in accordance with the accompanying order.

               b. New trial under Rule 59(a)


           Defendant next moves for a new trial under Rule 59(a). Our latitude with granting a new

trial depends upon the basis for doing so. “[N]ew trials because the verdict is against the weight

of the evidence are proper only when the record shows that the jury's verdict resulted in a

miscarriage of justice or where the verdict, on the record, cries out to be overturned or shocks

our conscience.” Klein v. Hollings, 992 F.2d 1285, 1290 (3d Cir. 1993) (quoting Williamson v.

Consol. Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991)).

           For the reasons discussed above, the jury’s verdict was not against the weight of evidence

or a miscarriage of justice.

     IV.       Conclusion

           In sum, we deny Defendant’s motion for judgment as a matter of law or a new trial. We

reserve for now our determination of Defendant’s motion as to the damage award.

           An appropriate order follows.



O:\CIVIL 17\17-1049 Watson v Lloyd Indus\17cv1049 Memo re Post-trial motions, no damages.docx




                                                                11
